Case 2:19-cv-12735-TGB-PTM ECF No. 8 filed 06/02/20   PageID.82   Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION



NICHOLAS VONTZ,                             2:19-cv-12735-TGB-PTM
                  Plaintiff,
             v.                             ORDER DIRECTING
                                           PLAINTIFF TO FILE AN
MEDICAL STAFF EMPLOYED                     AMENDED COMPLAINT
BY THE MONROE COUNTY
JAIL,
                  Defendants.


     This is a pro se prisoner civil rights case for money damages under

42 U.S.C. § 1983. On September 19, 2019, plaintiff Nicholas Vontz, a

state prisoner at the Brooks Correctional Facility in Muskegon Heights,
Michigan, filed a complaint and a motion for appointment of counsel. The

defendants named in the complaint were: the Monroe County Sheriff’s

Department in Monroe, Michigan; the Monroe County Sheriff; the
Monroe County Undersheriff; and the medical staff at the Monroe County

Jail. Plaintiff alleged in his complaint that, in 2018, while he was housed

as a pretrial detainee in the Monroe County Jail, the defendants were

deliberately indifferent to his serious mental health problems.

     On December 3, 2019, United States District Judge Avern Cohn

dismissed the county sheriff’s department, the sheriff, and the

undersheriff because Plaintiff had not stated a plausible claim for relief
Case 2:19-cv-12735-TGB-PTM ECF No. 8 filed 06/02/20   PageID.83   Page 2 of 3




against those defendants.      Judge Cohn, nevertheless, opined that

Plaintiff had stated an arguable claim against the unnamed staff at the

county jail during the dates in question. Judge Cohn also opined that the

circumstances warranted appointment of counsel. Accordingly, Judge

Cohn granted Plaintiff’s motion for appointment of counsel and referred

this case to the Court’s pro bono program administrator so that counsel

could be appointed to represent Plaintiff.

     The case was reassigned to this Court on January 2, 2020. The

Court recently learned that the pro bono program administrator was

unable to secure counsel to represent Plaintiff.
     Accordingly, because Plaintiff is not represented by counsel, the

Court ORDERS him to file an amended complaint in which he identifies

by name the members of the Monroe County medical staff who allegedly
violated his constitutional rights while he was a pretrial detainee at the

Monroe County Jail in 2018.

     The Court further ORDERS Plaintiff to provide a current address

for the defendants named in the amended complaint and to show what

each defendant did to violate his constitutional rights. The Court is not

obligated to actively seek the defendants’ addresses so that service can
be effectuated, Fitts v. Sicker, 232 F. App’x 436, 443-44 (6th Cir. 2007),

and conclusory allegations about defendants, without any supporting

facts, do not state a plausible claim for relief in a federal civil rights
complaint. Agema v. City of Allegan, 826 F.3d 326, 333 (6th Cir. 2016);

                                    2
Case 2:19-cv-12735-TGB-PTM ECF No. 8 filed 06/02/20   PageID.84   Page 3 of 3




Harrington v. Grayson, 811 F. Supp. 1221, 1227 (E.D. Mich. 1993). The

plaintiff must show what each defendant did to violate his or her rights.

Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir.

2002).

     Finally, any failure to comply with this order within forty-five (45)

days of the date of this order could result in a dismissal of the complaint

for want of prosecution.

     SO ORDERED.


     DATED: June 2, 2020.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                     3
